  Case 18-24142         Doc 22     Filed 12/10/18 Entered 12/10/18 12:22:12              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-24142
         BENNIE R WILSON THOMAS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/27/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/01/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 3.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-24142        Doc 22        Filed 12/10/18 Entered 12/10/18 12:22:12                    Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                       $0.00
       Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                            $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                         $0.00
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                        $0.00

Attorney fees paid and disclosed by debtor:                   $240.00


Scheduled Creditors:
Creditor                                        Claim         Claim         Claim         Principal       Int.
Name                                  Class   Scheduled      Asserted      Allowed          Paid          Paid
BMO HARRIS BANK                   Unsecured           0.00           NA             NA            0.00        0.00
CARMAX AUTO FINANCE               Unsecured      9,984.00            NA             NA            0.00        0.00
CARMAX AUTO FINANCE               Secured        2,800.00     13,530.28       13,530.28           0.00        0.00
CAVALRY SPV I LLC                 Unsecured            NA       1,997.32       1,997.32           0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           227.61           NA          227.61           0.00        0.00
Comenity Bank                     Unsecured           0.00           NA             NA            0.00        0.00
Comenity Bank                     Unsecured           0.00           NA             NA            0.00        0.00
CONDUENT                          Unsecured           0.00           NA             NA            0.00        0.00
COOK COUNTY TREASURER             Secured       17,000.00       3,472.35       3,472.35           0.00        0.00
COOK COUNTY TREASURER             Secured              NA       3,472.35           0.00           0.00        0.00
CREDIT ONE BANK                   Unsecured      1,023.00            NA             NA            0.00        0.00
CREDIT ONE BANK                   Unsecured      2,410.00            NA             NA            0.00        0.00
ECMC Group                        Unsecured         734.00           NA             NA            0.00        0.00
ECMC Group                        Unsecured      4,213.00            NA             NA            0.00        0.00
ECMC Group                        Unsecured      3,326.00            NA             NA            0.00        0.00
ECMC Group                        Unsecured     17,708.00            NA             NA            0.00        0.00
Fed Loan Serv                     Unsecured           0.00           NA             NA            0.00        0.00
Fed Loan Serv                     Unsecured           0.00           NA             NA            0.00        0.00
Fed Loan Serv                     Unsecured           0.00           NA             NA            0.00        0.00
Fed Loan Serv                     Unsecured           0.00           NA             NA            0.00        0.00
Fed Loan Serv                     Unsecured           0.00           NA             NA            0.00        0.00
Fed Loan Serv                     Unsecured           0.00           NA             NA            0.00        0.00
GLHEC & AFF OBO GLHEGC            Unsecured      5,120.00       5,172.75       5,172.75           0.00        0.00
IL DEPT OF REVENUE                Priority       2,800.00            NA             NA            0.00        0.00
INTERNAL REVENUE SERVICE          Priority      14,767.00     10,196.40       10,196.40           0.00        0.00
INTERNAL REVENUE SERVICE          Unsecured            NA       1,405.58       1,405.58           0.00        0.00
NELNET                            Unsecured           0.00           NA             NA            0.00        0.00
NELNET                            Unsecured           0.00           NA             NA            0.00        0.00
PLANITES CU                       Unsecured           0.00           NA             NA            0.00        0.00
PLANITES CU                       Unsecured           0.00           NA             NA            0.00        0.00
SALLIE MAE SERVICING              Unsecured           0.00           NA             NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-24142         Doc 22     Filed 12/10/18 Entered 12/10/18 12:22:12                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim        Claim         Principal       Int.
Name                               Class    Scheduled        Asserted     Allowed          Paid          Paid
US DEPT OF ED                   Unsecured           0.00             NA             NA           0.00        0.00
US DEPT OF ED                   Unsecured           0.00             NA             NA           0.00        0.00
US DEPT OF ED                   Unsecured           0.00             NA             NA           0.00        0.00
US DEPT OF ED                   Unsecured           0.00             NA             NA           0.00        0.00
US DEPT OF ED                   Unsecured           0.00             NA             NA           0.00        0.00
US DEPT OF ED                   Unsecured           0.00             NA             NA           0.00        0.00
US DEPT OF ED/NELNET            Unsecured           0.00             NA             NA           0.00        0.00
US DEPT OF ED/NELNET            Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00
WELLS FARGO BANK                Unsecured           0.00             NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                 Interest
                                                            Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                    $0.00               $0.00
      Mortgage Arrearage                                    $0.00                    $0.00               $0.00
      Debt Secured by Vehicle                               $0.00                    $0.00               $0.00
      All Other Secured                                $17,230.24                    $0.00               $0.00
TOTAL SECURED:                                         $17,230.24                    $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                    $0.00               $0.00
       Domestic Support Ongoing                             $0.00                    $0.00               $0.00
       All Other Priority                              $10,196.40                    $0.00               $0.00
TOTAL PRIORITY:                                        $10,196.40                    $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                                $8,575.65                 $0.00               $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-24142         Doc 22      Filed 12/10/18 Entered 12/10/18 12:22:12                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
